Citation Nr: 1512286	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.   

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2008 rating decision, by the Columbia, South Carolina, Regional Office (RO), which granted service connection for PTSD and assigned a 50 percent disability rating, effective March 18, 2008.  The Veteran perfected a timely appeal to the rating assigned.  

In an October 2013 decision, the Board denied the Veteran's claim for a rating in excess of 50 percent for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court, dated October 24, 2014, granted the motion and remanded the case to the Board for action consistent with the Joint Motion for Remand.  

As a final preliminary matter, the Board notes that a review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims being decided herein, other than an informal hearing presentation from the Veteran's service representative dated November 6, 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

REMAND

A review of the record with respect to the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder ("PTSD") discloses a need for further development prior to final appellate review.  


In the October 2014 Joint Motion for Remand, the parties asserted that, in the October 2013 decision, the Board provided an inadequate statement of reasons and bases for its determination that an initial evaluation in excess of 50 percent was not warranted for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

Specifically, the parties agreed that the Board failed to adequately explain why the residual symptoms noted by the VA examiner in October 2009 were not evidence that a 70 percent rating was warranted.  Significantly, it was noted that the evidence demonstrates that the Veteran experiences psychiatric symptoms such as sleep difficulties, nightmares, night sweats, emotional detachment, decreased interest in leisurely activities, problems with irritability and concentration, constricted affect, definite impairment in social adaptability, definite impairment in the ability to maintain employment and perform job duties, anxiety, depression, hypervigilance, and memory dysfunction.  The examiner noted that the Veteran was exhibiting moderate to considerable symptoms associated with his PTSD.  The VA examiner stated that while the Veteran said that he retired from work, it appeared most likely that he quit due to difficulty getting along with his manager and difficulty concentrating.  The parties argued that the above statement further evidences that the Veteran had deficiencies in the area of work indicative of a higher rating.  The Veteran also admitted that he had been physically aggressive with somebody seven to eight months prior to his October 2009 VA examination.  The parties further noted the import of the Global Assessment of Functioning (GAF) scale score and the fact that a GAF score of 53 was assigned by the VA examiner on that occasion.  The parties also cited a statement from the Veteran's wife, dated in May 2009, wherein she explained that she was unable to sleep due to her husband's nightmares, flashbacks, and night sweats.  She further stated that the Veteran was "constantly choking and kicking her in his sleep; and, when she tries to wake him, "he cannot go back to sleep because he thinks that he will hurt her. '  It was argued that this evidence suggests the Veteran's PTSD may cause a greater level of impairment than is contemplated by the 50 percent rating criteria.  

The United States Court of Appeals for the Federal Circuit has held that "entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).  

The Board's further review of the record indicates that a VA examination has not been afforded the Veteran in this instance since October 2009.  While he was evaluated during the course of VA outpatient treatment in December 2009, the lapse of so many years since the conduct of a formal VA psychiatric or psychological examination identifies a need for updated clinical findings regarding the nature and severity of his PTSD.  Remand is required to afford the Veteran that examination.  

Additionally, in the October 2014 Joint Motion for Remand, the parties agreed that a remand was warranted because the Board did not provide an adequate statement of reasons and bases for its failure to determine whether a claim had been raised for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) in association with the claim for a rating in excess of 50 percent for PTSD.  

In this regard, the Board notes that, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  

In this case, the Board finds that the issue of TDIU has been raised by the parties and therefore is properly before the Board.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  As noted above, during the October 2009 VA examination, the VA examiner stated that while the Veteran said that he retired from work, it appeared most likely that he quit due to difficulty getting along with his manager, and difficulty concentrating.  It is noteworthy that the examiner only described the severity of the condition as moderate to considerable.  

Moreover, the Veteran has not received Veterans Claims Assistance Act of 2000 (VCAA) notice.  In addition, he should be asked to complete a TDIU claim form so he can provide information concerning his employment, education, training, and other relevant factors.  

The Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to this single service-connected disability.  Therefore, the question of whether the Veteran is entitled to a TDIU rating based on psychiatric disability must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of the Veteran's service-connected disability on his unemployability.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

The Board observes that, in the case at hand, the claim for TDIU is inextricably intertwined with the claim of entitlement to a higher initial rating for PTSD that is remanded herein.  Consideration of the TDIU claim must also take into account any disability rating that is assigned for the Veteran's PTSD. Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board notes that the Veteran does not currently meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2013).  Thus, consideration of whether a TDIU is warranted on an extraschedular evaluation may be warranted.  See 38 C.F.R. § 4.16(b).  Also, in view of the remand, proper notice should be provided to the Veteran regarding the TDIU claim.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should provide the Veteran with all required notice in response to the claim of entitlement to a TDIU rating based on his service-connected psychiatric disability.  He should also be provided and requested to complete the appropriate form to claim entitlement to a TDIU.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD since December 2009, which is the date of the most recent mental health treatment records.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The claims folder, including a copy of this remand, should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed. Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  The examiner should specifically comment on the impact of the Veteran's PTSD on his ability to maintain substantially gainful employment.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  The report of examination must include a complete rationale for all opinions expressed.  

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Any additional evidentiary development suggested by the newly obtained information should be undertaken.  

5.  Thereafter, in light of all of the evidence received, the AOJ should re-adjudicate the issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes analysis of all pertinent evidence.  This document should include detailed reasons and bases for the decision reached.  The Veteran and his representative should be provided an opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



